EXHIBIT 99.1 CLAYTON WILLIAMS ENERGY, INC. FINANCIAL GUIDANCE DISCLOSURES FOR 2007 Overview Clayton Williams Energy, Inc. and its subsidiaries have prepared this document to provide public disclosure of certain financial and operating estimates in order to permit the preparation of models to forecast our operating results for each quarter during the year ending December31, 2007.These estimates are based on information available to us as of the date of this filing, and actual results may vary materially from these estimates.We do not undertake any obligation to update these estimates as conditions change or as additional information becomes available. The estimates provided in this document are based on assumptions that we believe are reasonable.Until our actual results of operations for these periods have been compiled and released, all of the estimates and assumptions set forth herein constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements, other than statements of historical facts, included in this document that address activities, events or developments that we expect, project, believe or anticipate will or may occur in the future, or may have occurred through the date of this filing, including such matters as production of oil and gas, product prices, oil and gas reserves, drilling and completion results, capital expenditures and other such matters, are forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the results, performance, or achievements expressed or implied by such forward-looking statements.Such factors include, among others, the following:the volatility of oil and gas prices, the unpredictable nature of our exploratory drilling results; the reliance upon estimates of proved reserves; operating hazards and uninsured risks; competition; government regulation; and other factors referenced in filings made by us with the Securities and Exchange Commission. As a matter of policy, we generally do not attempt to provide guidance on: (a) production which may be obtained through future exploratory drilling; (b) dry hole and abandonment costs that may result from future exploratory drilling; (c) the effects of Statement of Financial Accounting Standards No.133, “Accounting for Derivative Instruments and Hedging Activities”; (d) gains or losses from sales of property and equipment unless the sale has been consummated prior to the filing of financial guidance; (e) capital expenditures related to completion activities on exploratory wells or acquisitions of proved properties until the expenditures are estimable and likely to occur; and (f) revenues, expenses and minority interest related to our investment in Larclay JV. As discussed in “Capital Expenditures”,approximately half of our 2007 planned exploration and development expenditures relate to exploratory prospects.Exploratory prospects involve a higher degree of risk than development prospects.To offset the higher risk, we generally strive to achieve a higher reserve potential and rate of return on investments in exploratory prospects.Actual results from our exploratory drilling activities, when ultimately reported, may have a material impact on the estimates of oil and gas production and exploration costs stated in this guidance. Summary of Estimates The following table sets forth certain estimates being used by us to model our anticipated results of operations for each quarter during the fiscal year ending December 31, 2007.When a single value is provided, such value represents the mid-point of the approximate range of estimates.Otherwise, each range of values provided represents the expected low and high estimates for such financial or operating factor.See “Supplemental Information.” Year Ending December 31, 2007 Actual Actual Actual Estimated First Quarter Second Quarter Third Quarter Fourth Quarter (Dollars in thousands, except per unit data) Average Daily Production: Gas (Mcf) 48,078 56,604 62,500 55,500 to 59,500 Oil (Bbls) 6,033 6,341 6,326 6,650 to 6,850 Natural gas liquids (Bbls) 511 626 630 600 to 650 Total gas equivalents (Mcfe) 87,342 98,406 104,236 99,000 to 104,500 Differentials: Gas (Mcf) $ (0.05 ) $ (0.36 ) $ .01 $(0.35) to $(0.65) Oil (Bbls) $ (3.06 ) $ (2.52 ) $ (3.28 ) $(2.75) to $(3.35) Natural gas liquids (Bbls) $ (24.97 ) $ (22.19 ) $ (29.74 ) $(22.00) to $(28.00) Costs Variable by Production ($/Mcfe): Production expenses (including production taxes) $ 2.20 $ 1.99 $ 2.17 $1.90 to $2.30 DD&A – Oil and gas properties $ 1.72 $ 1.82 $ 2.16 $1.80 to $2.10 Other Revenues (Expenses): Natural gas services: Revenues $ 2,654 $ 2,909 $ 2,268 $2,200 to $2,400 Operating costs $ (2,413 ) $ (2,904 ) $ (2,121 ) $(2,050) to $(2,250) Exploration costs: Abandonments and impairments $ (11,105 ) $ (23,519 ) $ (18,802 ) $(1,000) to $(3,000) Seismic and other $ (890 ) $ (1,580 ) $ (1,236 ) $(500) to $(2,500) DD&A – Other (a) $ (300 ) $ (294 ) $ (295 ) $(250) to $(350) General and administrative (a) $ (3,871 ) $ (4,906 ) $ (4,263 ) $(4,300) to $(4,500) Interest expense (a) $ (6,795 ) $ (6,939 ) $ (7,180 ) $(7,300) to $(7,500) Other income (expense) (b) $ 713 $ 3,614 $ 366 $250 to $350 Effective Federal and State Income Tax Rate: Current 0 % 0 % 0 % 0% Deferred 35 % 35 % 35 % 35% Weighted Average Shares Outstanding (In thousands): Basic 11,290 11,352 11,352 11,350 to 11,400 Diluted 11,290 11,507 11,521 11,500 to 12,000 (a) Excludes amounts derived from Larclay JV. (b) Excludes an estimated $13 million gain in the fourth quarter from the sale of assets in Pecos County (see “Sale of Assets.”) Capital Expenditures We have increased our estimates for planned exploration and development expenditures for fiscal 2007 by $16.3million from $235.1million to $251.4million.The following table summarizes, by area, certain information about our planned expenditures for 2007. Total Planned Expenditures Year Ending Percentage December 31, 2007 of Total (In thousands) North Louisiana $ 81,200 32 % South Louisiana 64,800 26 % East Texas Bossier 39,900 16 % Permian Basin 35,000 14 % Austin Chalk (Trend) 22,900 9 % Utah/California 7,000 3 % Other 600 - $ 251,400 100 % Most of the $16.3million increase in estimated capital expenditures for fiscal 2007 relates to increased drilling activity in the Austin Chalk (Trend), East Texas Bossier program and the Permian Basin.We have decided to increase developmental drilling activities in oil-prone areas such as our core acreage block in the Austin Chalk (Trend), where we have in-fill drilling opportunities, and in the Permian Basin where we have a large inventory of drilling locations.As a result, we now estimate that approximately half of our expenditures for exploration and development activities for fiscal 2007 will relate to exploratory prospects. Supplementary Information Oil and Gas Production The following table summarizes, by area, our actual and estimated daily net production for each quarter during the year ending December 31, 2007.These estimates represent the approximate mid-point of the estimated production range. Daily Net Production for 2007 Actual Actual Actual Estimated First Quarter Second Quarter Third Quarter Fourth Quarter Gas (Mcf): Permian Basin 15,389 13,724 15,469 14,544 Louisiana 22,530 32,435 37,523 34,141 Austin Chalk (Trend) 2,011 2,445 2,176 2,054 Cotton Valley Reef Complex 7,697 7,651 6,811 6,402 Other 451 349 521 359 Total 48,078 56,604 62,500 57,500 Oil (Bbls): Permian Basin 3,096 3,135 3,291 3,447 Louisiana 1,201 1,486 1,357 1,195 Austin Chalk (Trend) 1,672 1,627 1,589 2,043 Other 64 93 89 65 Total 6,033 6,341 6,326 6,750 Natural Gas Liquids (Bbls): Permian Basin 199 226 200 242 Austin Chalk (Trend) 265 251 229 253 Other 47 149 201 130 Total 511 626 630 625 Accounting for Derivatives The following summarizes information concerning our net positions in open commodity derivatives applicable to periods subsequent to September30, 2007.The settlement prices of commodity derivatives are based on NYMEX futures prices. Collars: Gas Oil MMBtu (a) Floor Ceiling Bbls Floor Ceiling Production Period: 4th Quarter 2007 459,000 $ 4.00 $ 5.18 141,000 $ 23.00 $ 25.20 1st Quarter 2008 434,000 $ 4.00 $ 5.15 132,000 $ 23.00 $ 25.07 2nd Quarter 2008 426,000 $ 4.00 $ 5.15 132,000 $ 23.00 $ 25.07 3rd Quarter 2008 419,000 $ 4.00 $ 5.15 128,000 $ 23.00 $ 25.07 1,738,000 533,000 Swaps: Gas Oil MMBtu (a) Price Bbls Price Production Period: 4th Quarter 2007 2,400,000 $ 8.34 225,000 $ 72.75 1st Quarter 2008 1,800,000 $ 8.26 - $ - 2nd Quarter 2008 1,500,000 $ 8.16 150,000 $ 65.60 3rd Quarter 2008 1,500,000 $ 8.16 150,000 $ 65.60 4th
